DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 60, 62-66, 68-70, and 71-87 are allowed.


The following is an examiner’s statement of reasons for allowance: Applicant has successfully overcome the rejection if claims 60, 62-66, and 68-70 under 35 U.S.C. 112(a) and the rejection of claim 72 under 35 U.S.C. 112(b).  The patentable distinction of the claimed microfluidic apparatus over the closest prior art was previously discussed in the Non-Final Office Action mailed on February 23, 2021.  Regarding withdrawn independent claim 73 and claims dependent therefrom, the Examiner has decided to rejoin them to the allowable claims and so render them allowable because they are directed to a process that uses a microfluidic apparatus substantially the same as that .  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             June 5, 2021